SWING, J.
This case should be reversed on the authority of Van Duzen Gas & Gasoline Engine Co. v, Schelies, 61 Ohio St. 298 [55 N. E. Rep. 998]. At page 309, the court says:
“The clear result of the best considered cases is, that when an order is given a servant by his superior to do something within his employ*42ment, apparently dangerous, and, in obeying, is injured from, the culpable fault of the master, he may recover, unless obedience to the order-involved such obvious danger that no man of ordinary prudence would have obeyed it; and this is a question of fact for the jury to determine under proper instructions, and not of law for the court.”
It was certainly negligence of the master to order the taps taken off the axles before elevating the wagon as shown by the evidence. Whether the plaintiff was justified in executing the order of Michael, the master, with a knowledge of the obvious danger, was a fact which the court should have left to the jury.
Jelke and Giffen, JJ., concur: